Citation Nr: 0433568	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral hearing loss, with a noncompensable initial rating, 
and tinnitus, with a 10 percent initial rating.  In February 
2001, the veteran filed a Notice of Disagreement regarding 
the initial ratings assigned his service-connected 
disabilities.  He was sent a May 2003 Statement of the Case 
regarding these issues, and responded by filing a May 2003 VA 
Form 9.  However, in his VA Form 9, the veteran expressed the 
desire to appeal only the initial rating assigned his 
bilateral hearing loss.  Because the issue of an increased 
initial rating for tinnitus was not perfected on appeal to 
the Board, it is not before the Board at this time.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

This appeal also arises from a July 2002 rating decision in 
which the veteran was awarded service connection, with a 10 
percent initial rating, for post traumatic stress disorder.  
He responded by filing an August 2002 Notice of Disagreement 
regarding the disability rating assigned for this disability.  
He was sent a May 2003 Statement of the Case regarding this 
issue, and responded by filing a May 2003 VA Form 9.  

In a February 2004 decision review officer's decision, the 
veteran was awarded an increased initial rating of 30 percent 
for his post traumatic stress disorder.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance..  

2.  The veteran's hearing acuity is, at worst, Level I in the 
right ear and Level I in the left ear.  

3.  The veteran's post traumatic stress disorder is 
characterized by a hypervigilance, a depressed mood, and 
limited social contact; it does not cause reduced reliability 
and productivity due to such symptoms as flattened affect; 
abnormal speech; panic attacks more than weekly; difficulty 
understanding complex commands; or impairment of memory, 
judgment, or abstract thinking.


CONCLUSION OF LAW

1.  The criteria for a compensable initial rating for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.85, 4.87, Diagnostic Code 6100 (2004).  

2.  The criteria for the award of an initial rating in excess 
of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and June 2001 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical centers in Birmingham and Huntsville, AL, and these 
records were obtained.  Private medical records have been 
obtained, as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in October 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in May 2004, 
in light of the additional development performed subsequent 
to October 2000.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

I. Compensable initial rating - Bilateral hearing loss

The veteran seeks a higher initial rating for his service-
connected bilateral hearing loss.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's bilateral hearing loss is currently rated as 
noncompensable under the criteria for hearing loss.  The 
criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2004).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  38 C.F.R. § 4.85 
(2004).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran was most recently examined 
by VA in November 2003.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
80
LEFT
20
15
20
65
80

The puretone threshold average was 38 decibels in the right 
ear and 45 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 in the left ear.  

He was previously examined in February 1998, at which time 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
65
LEFT
15
10
15
55
65

The puretone threshold average was 25 decibels in the right 
ear and 36 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 in the left ear.  

Evaluation of the November 2003 examination results under the 
diagnostic criteria results in hearing acuity at Level I 
(Table VI) in the right ear, and at Level I (Table VI) in the 
left ear.  These levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which has 
already been assigned the veteran.  Likewise, his February 
1998 examination results reflect Level I hearing acuity in 
the right ear and Level I hearing acuity in the left ear, 
warranting a noncompensable rating.  Therefore, a compensable 
initial rating is not warranted for the veteran's bilateral 
hearing loss.  Moreover, because at no time during the 
pendency of this appeal has the veteran displayed hearing 
loss to a compensable degree, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
initial rating for his service-connected bilateral hearing 
loss.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Initial rating - Post traumatic stress disorder

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected post traumatic stress disorder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The veteran began receiving VA treatment in 2001 for his 
psychiatric symptoms.  On initial intake he reported such 
symptoms as hypervigilance, an exaggerated startle response, 
difficulty sleeping, nightmares, and mild social isolation.  
He was married and had two sons, with whom he was in contact.  
He was self-employed as a general contractor, and also owned 
rental properties as part of a family business.  He denied 
any drug abuse, but did drink alcohol occasionally.  His post 
traumatic stress disorder was characterized as "mild to 
moderate" and assigned a Global Assessment of Functioning 
(GAF) score of 65.  The Global Assessment of Functioning is a 
scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 61-70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  He was placed on 
medication and begun with regular psychological counseling.  
However, several months later he discontinued counseling due 
to dissatisfaction with his counselor.  

The veteran underwent a VA psychiatric examination in 
November 2003.  He reported such symptoms as nightmares, 
night sweats, interrupted sleep, flashbacks, and a heightened 
startle response.  Forgetfulness was also reported.  The 
veteran was not currently receiving psychiatric treatment.  
On objective examination, he was cooperative, but his affect 
was constricted and he described his mood as "not very 
good."  His speech was of regular rate and rhythm, and his 
memory was fair.  He denied any suicidal or homicidal 
thoughts or plans.  His psychomotor functioning was within 
normal limits, and he was without loosening of association, 
flight of ideas, auditory or visual hallucinations, or 
thought blocking.  His judgment and insight were fair.  Post 
traumatic stress disorder, chronic, moderate, was diagnosed, 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).  

Based on the evidence of record, a 50 percent initial rating 
is not warranted for the veteran's post traumatic stress 
disorder, as the veteran fails to meet the criteria for such 
a rating.  His affect has not been described as flattened; 
although it was described as constricted on his most recent 
examination.  He has also not exhibited circumstantial, 
circumlocutory, or stereotyped speech.  At all times of 
record, he has been able to converse in a logical, coherent 
manner.  The veteran has also not reported panic attacks on a 
weekly basis.  Regarding memory impairment and difficulty in 
performing complex tasks, the veteran has reported increased 
forgetfulness recently; however, he has been able to recall 
events during service and thereafter.  His judgment is not 
impaired, based on the medical record, and he has no history 
of legal problems.  He is currently married, and has two 
grown sons.  At all times of record, the veteran has been 
fully alert and oriented, with the ability to dress and groom 
himself, maintain his own household, and handle his financial 
affairs.  All VA examiners of record have found him competent 
to manage his finances and his household.  Additionally, 
while he has reported some social isolation, he continues to 
live with his wife of several years, and maintains 
relationships with several family members.  The veteran's GAF 
scores have varied from a high of 65 to a recent low of 55, 
indicative of moderate symptoms.  Overall, the preponderance 
of the evidence is against an initial disability rating in 
excess of 30 percent for the veteran's service-connected post 
traumatic stress disorder.  Inasmuch as the veteran's 30 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
post traumatic stress disorder, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran continues to be self-employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the veteran's 
service-connected cognitive disorder.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

A compensable initial rating for the veteran's bilateral 
hearing loss is denied.  

Entitlement to an initial rating in excess of 30 percent for 
the veteran's post traumatic stress disorder is denied.  




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



